Case 20-10343-LSS Doc6107 Filed 08/23/21 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC, !

Debtors.

 

 

Chapter 11
Case No. 20-10343 (LSS)
(Jointly Administered)

Re: Doc. 6052

ORDER GRANTING MOTION TO EXCEED PAGE LIMITATION WITH RESPECT
TO CERTAIN INSURERS’ SUPPLEMENTAL OBJECTION TO MOTION FOR
APPROVAL OF DEBTORS’ DISCLOSURE STATEMENT

Upon the motion (the “Motion” of the Movant for entry of an order (the “Order’”) to exceed the

page limit for Certain Insurers’ Supplemental Objection To Motion For Approval Of

Debtors’ Disclosure Statement [D.I. 6052] (the “Objection’’); and after due deliberation, the

Court having determined that good and sufficient cause has been shown.

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED.

2. Certain Insurers are authorized to file an Objection that is up to [47] pages in length.

3. The Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this Order.

 

1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

2 Capitalized terms used herein but not defined shalt have the meaning ascribed to them in the Motion.

{01779843;v1}

 
Case 20-10343-LSS Doc 6107 Filed 08/23/21 Page 2 of 2

 

 

THE HON. LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

{01779843;v1} 3

 
